OriNioN by
Judge Hines :
This action was brought by appellee to recover the value of certain hogs alleged to have been tvrongfully converted by appellant. Appellant pleaded in justification an order of the Louisville city court, of which he was marshal, alleging that an order under which he sold the hogs was obtained in a proceed*723ing in rem founded upon an ordinance of the city which authorized the seizure and sale of hogs running at large in the streets of the city. To this plea a demurrer was sustained and the only question presented on the appeal is, whether the property of a citizen can be thus appropriated by the city without judicial proceeding in which the citizen is before the court on actual or constructive process. This question was fully considered by this court in Varden v. Mount, 78 Ky. 86, 39 Am. Rep. 208, in which it was held that no such power could be constitutionally conferred by the legislature.

T. L. Burnett, for appellant.


Kohn & Barker, for appellee.

Judgment affirmed.